DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure included two abstracts filed on 04/30/2019, each on a separate page, and a third page requesting one abstract be replaced with another. No clear indication is given as to which abstract is being replaced, and which should be considered. Further clarification is requested.
Applicant refers to the view shown in figure 2 as a “front view of a first surface”. Describing this view as a “front view” is in opposition to the description given in paragraph [0013] which states “Also, the view directly from above means a state in which the insert 1 is viewed toward the first surface 3.” It is recommended that figure 2 be described as a “top view” to correct the internal inconsistencies in references to this view.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claim 8, on lines 2 - 4, recites “the first boundary portion and the second boundary portion are orthogonal to the first cutting edge in a front view of the first surface.” Therefore, the drawings must show the first and second boundary portions in orthogonal relation to the first cutting edge, or the feature(s) canceled from the claim(s). No new matter should be entered. As best understood, the drawings as filed (see at least Figure 4), do not show that the first and second boundary portions (B1 and B2) as 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the projections comprise" on line 20. There is insufficient antecedent basis for “the projections” since no “projections” have been previously introduced in the claim. It has been noted that line 14 of claim 1 sets forth “one or more convex projections” however it is unclear if the “projections” of line 20 are the same as the “one or more convex projections” of line 14. Further clarification is needed. For purposes of expedited prosecution, the phrase “the projections” will be interpreted as --the one or more convex projections-- in all occurrences of the phrase.
Claim 1 on lines 31-35 recites “A first top portion of the first projection is located closer to the first corner portion than a first boundary portion between the first region and the third region in the direction along the first cutting edge, and a second top portion of the second projection is located closer to the second corner portion than a second boundary portion”. The way the claim is being set forth, renders the claim indefinite since it is unclear if the projection’s top portion is closer to the corner portion than the projection’s top portion is to the boundary portion, or if the projection’s top portion is closer to the corner than the corner portion is to the boundary portion. Further, it is also unclear from where on these features the distances are being measured. Between what points on the relevant features are these measurements taken? For purposes of expedited prosecution, the phrase “a first top portion of the first projection is located closer to the first corner portion than a first boundary portion between the 
Claim 4, line 2 recites the term "smoothly connected". This term “smoothly” renders the claim indefinite since it is unclear what the metes and bounds of a “smooth” connection are. Is it that the first and second regions are connected “smoothly” to the third region because they are uninterrupted? Flat? Further clarification is needed.
Claim 7, line 2, recites the limitation "the third length of the third region". There is insufficient antecedent basis for “the third length” since no “third length” has been previously introduced in the claim. It has been noted that claim 6, line 2, sets forth “a third length of the third region”, however since claim 7 is not dependent on claim 6, claim 6 cannot be relied on to provide antecedent basis for the elements referenced in claim 7. For purposes of expedited prosecution, the phrase “the third length of the third region” will be interpreted as --a third length of the third region--. Appropriate correction is required.
Claim 10 recites the limitations “the front side of the first projection” and “the front side of the second projection” on lines 3 and 5 respectively. There is insufficient antecedent basis for “the front side”, since no “front side” of either the first or second projections have been 
Claim 11
Claim 12 recites the limitation "the first end portion of the first portion" on lines 1-2, and “the first end portion of the second portion” on lines 2-3. There is insufficient antecedent basis for both "the first end portion" of the first portion and "the first end portion" of the second portion, since no "first end" portions of the first and second portions have been previously introduced on the claim.  It has been noted that line 8 of claim 11 sets forth “a first tip portion” of both the first and second portions, additionally it is unclear if one or both of the “first end” portions on lines 1-2 and 2-3 of claim 12 are the same as the “first tip portion” on line 8 of claim 11. Further clarification is needed. For purposes of expedited prosecution, the phrase “first end portion of the first portion” will be interpreted as --first tip portion of the first portion--, and the phrase “first end portion of the second portion” will be interpreted as --first tip portion of the first portion-- in all occurrences of both phrases respectively.
Claim 13
Claim 14, line 9, recites the limitation “towards a center in the direction along the first cutting edge” . However, it has been noted that the claim does not specify exactly where this “center” is located. With respect to what is this center taken from? Is it the center of the cutting edge? Is it the center of the first face? Is it the center of the overall cutting insert? Further clarification is required.
Claim 14, lines 10-12 recite “in a front view of the first surface, the flat surface of the third portion is located across the first boundary portion, and the flat surface of the fourth portion is located across the second boundary portion.” The limitations “across the first boundary portion” and “across the second boundary portion” are indefinite. Are the third/fourth portions spanning across part of the first/second boundary portions? Are the third/fourth portions positioned opposite the first/second boundary portions with respect to some third, unidentified, point? What exactly location is meant by “located across”? Appropriate clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4, 6 through 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. US 2014/0290450 A1 (hereafter—Fujii--).
It should be noted that two embodiments of Fujii’s cutting insert are referenced throughout the rejections based on 35 U.S.C 102. For the details of the first embodiment refer to figs 1(a) through 5(d) and for the details of the second embodiment refer to figs 6(a) through 10(c).
In regards to claim 1, both the first and second embodiments of Fujii disclose a cutting insert (1) comprising: a first surface (refer to character 2 as per Figs 3 and 8) comprising a first corner portion (U1a or W1a as per annotated Fig 3 and annotated Fig 8 below), a second corner portion (U1b or W1b as per annotated Fig 3 and annotated Fig 8 below), and a first side (81) located between the first corner portion (U1a or W1a as annotated on the Figures below) and the second corner portion (U1b or W1b); a second surface (3 in Figs 2 or 7) located away from the first surface (2); a third surface (4 in Figs 2 or 7) connecting to the first side (81) of the first surface (2) and to the second surface (3); and a cutting edge (6 in Figs 3 or 8) located on a ridge line (coincident with 81) where the first surface (2) and the third surface (4) intersect, wherein the cutting edge (6) comprises a first cutting edge (60 in Figs 3 or 8) located on the first side (81), the first surface (2) comprises: a first inclined surface (21,22,23 collectively in Fig 3 or W3 of annotated Fig 8 below) located along the first side (81) and inclined toward the second surface (3) while extending away from the first side (81); and one convex projection (refer to elements 23 and 24 collectively in Fig 3 or 23A in Fig 8. Note that this convex projection occupies the same location as part of the first inclined surface), the first inclined surface (21,22,23 collectively or W3) comprises: a first region (one of the elements 22 of the first inclined surface in Fig 3 or elements 28a and 235 collectively in Fig 8. It is noted that the first region is a subsection of the first inclined surface, and thus shares a reference number with the first inclined surface in some embodiments.) located close to the first corner portion (U1a or W1a); a second region ( element 22 of the first inclined surface in Fig 3 or  elements 28a and 235 collectively in Fig 8. It is noted that the second region is a subsection of the first inclined surface, and thus shares a reference number with the first inclined surface in some embodiments) located close to the second corner portion (U1b or W1b); and a third region (210 in Fig 3 or 211 in Fig 9(c). It is noted that the third region is a subsection of the first inclined surface and as such, shares a reference number with it in some embodiments) located between the first region (22 or 28a and 235 collectively) and the second region (22 or 28a and 235 collectively), the --convex-- projection (23 and 24 collectively or 23A) comprises: a first projection (one of 23 and 24 collectively, or one of 23A. Note that part of the first projection is located within the first inclined surface and thus shares the reference number 23 with the first inclined surface) located close to the first corner portion (U1a or W1a); and a second projection (the other of 23 and 24 collectively, or the other one of 23A. Note that part of the second projection is located within the first inclined surface and thus shares the reference number 23 with the first inclined surface.) located close to the second corner portion (U1b or W1b), the first region (22 or 28a and 235 collectively ) has a first inclination angle (U3 of annotated Fig 5d below, or A1 of annotated Fig 9(a) below) increasing while extending away 

    PNG
    media_image1.png
    862
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    851
    861
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    858
    828
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    672
    555
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    409
    828
    media_image5.png
    Greyscale

In regards to claim 2, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that (at least sections 62 of) the first cutting (60) edge has a linear shape in a front view of the first surface (2). (Note that at least both sections (62) and (62) of the first cutting edge (60) are linear in shape as seen in Fig 3).
In regards to claim 3, Fujii discloses the cutting insert according to claim 1, the second embodiment of Fujii also discloses that the first projection (23a) and the second projection (23a) are located away from the first cutting edge (60). Note that because the first and second projections (both instances of 23a) are not touching the first cutting edge (60) they are considered to be “located away from” the cutting edge.
In regards to claim 4
In regards to claim 6, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that a third length (X3 of annotated Fig 3 above) of the third region (210) in the direction along the first cutting edge (6) is greater than a first length (X1 of annotated Fig 3 above) of the first region (22) and a second length (X2 of annotated Fig 3 above) of the second region (22) in the direction along the first cutting edge (6).
In regards to claim 7, Fujii discloses the cutting insert according to claim 1, the second embodiment of Fujii also discloses that the third length (Y3 of annotated Fig 8 above) of the third region (211; Fig 8) in the direction along the first cutting edge (60) decreases while extending away from the first cutting edge (60). Note, in annotated fig 8 above, the third region becomes narrower as it extends from the cutting edge and towards clamp surface 7 of the insert.
In regards to claim 8, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that the first boundary portion (23 of fig 3 or B1 of annotated fig 8) and the second boundary portion (23 of fig 3 or B2 of annotated fig 8) are orthogonal to the first cutting edge (60) in a front view of the first surface (2). Note that the boundary portions (23 in annotated Fig 3 above or B1 and B2 in annotated fig 8 above), are orthogonal in the same way as presented by the Applicant on at least Figure 4 of the Drawings as filed.
In regards to claim 9, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that the first top portion (230) of the first projection (23 and 24 collectively) is located rearward (see fig 3) of the first region (22), and the second top 
In regards to claim 10, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that an end portion (U2a of annotated fig 3 above) on the front side of the first projection (23 and 24 collectively) is located rearward of the first corner portion (U1a of annotated fig 3 above) in a front view (fig 3) of the first surface (2), and an end portion (U2b of annotated fig 3 above) on the front side of the second projection (23 and 24 collectively) is located rearward (see fig 3) of the second corner portion (U1b of annotated fig 3 above) in a front view of the first surface (2).
In regards to claim 11, Fujii discloses the cutting insert according to claim 1, the second embodiment of Fujii also discloses that the first projection (23a) comprises a first portion (F1a of annotated Fig 7 below) located closer to the first cutting edge (6) than the first top portion (P1 of annotated fig 7 below) (as measured from the front end of the first portion to the closest point on the cutting edge, and from the same point on the first portion to the point indicated on the first top portion), the second projection (23a) comprises a second portion (F1b of annotated Fig 7 below) located closer to the first cutting edge (6) than the second top portion (P1 of annotated fig 7 below) (as measured from the front end of the second portion to the closest point on the cutting edge, and from the same point on the second portion to the point indicated on the second top portion), each of the first portion (F1a) and the second portion (F1b) comprises: a first tip portion (F2) inclined at a first angle (T1 of annotated Fig 9(a) below) to extend away from the first cutting edge (6) while extending away from the second surface (3); and a second tip portion (F3) located rearward of the first tip portion (F2) and inclined at a 

    PNG
    media_image6.png
    561
    496
    media_image6.png
    Greyscale

Annotated Fig. 7

    PNG
    media_image7.png
    720
    1152
    media_image7.png
    Greyscale

In regards to claim 12, Fujii discloses the cutting insert according to claim 11, the second embodiment of Fujii also discloses that the first --tip-- portion (F2 of annotated Fig 7 above) of the first portion (F1a of annotated fig 7 above) is located in the first region (28a and 235 collectively), and the first --tip-- portion (F2) of the second portion (F1b of annotated fig 7 above) is located in the second region (28a and 235 collectively).
In regards to claim 13, Fujii discloses the cutting insert according to claim 11, the second embodiment of Fujii also discloses that the second --tip-- portion (F3 of annotated Fig 7) of the first portion (F1a) is located rearward of the first region (28a and 235 collectively), and the second --tip-- portion (F3) of the second portion (F1b) is located rearward of the second region (28a and 235 collectively).
In regards to claim 15
In regards to claim 16, the first embodiment of Fujii discloses (as per Figures 21(a)-21(c)) a method for manufacturing a machined product (100, 110), the method comprising: rotating (around axis 102) a work material (100)(see at least Figures 21(a)-21(c)); bringing the cutting tool (30) according to claim 15 into contact with the work material (100) that is rotating; and separating the cutting tool from the work material (see Figure 21(c)). (The examiner notes that claim 19 of Fujii also sets forth the method of manufacturing machined product 100, 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 2014/0290450 A1 (hereafter—Fujii--) as applied to claim 1 above.
In regards to claim 5, Fujii discloses the cutting insert according to claim 1, the first embodiment of Fujii also discloses that the first and second regions (both instances of element 22 in at least fig 3) have a first and second inclination angle (U3 in annotated Fig 5(d) above) respectively.
However, Fujii fails to explicitly disclose that the first and second region inclination angles increase at a constant rate in the direction along the first cutting edge.
Nevertheless, Fujii teaches that it is well known in the art of grooving tools, to have curved and non-planar rake surfaces. Fujii also teaches that by having each of the first 
Accordingly, a person of ordinary skill in the art, upon reading the teachings of Fujii would also have recognized the desirability of changing the first and second region inclination angles accordingly in the direction along the first cutting edge depending on the desired chip breaking properties. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time the Applicant’s invention was filed, to try having the first and second region inclination angles, increase at a constant rate in the direction along the first cutting edge, based on the teachings of Fujii in an attempt to provide improved chip breaking properties when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having the inclination angles decrease at a constant rate; or have the inclination angles be constant across the first cutting edge).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 2014/0290450 A1 as applied to claim 1 above, in view of Ikenaga et al. US 2016/0207115 A1 (hereafter—Ikenaga--).
Claim 14 will be interpreted as best understood in light of the 35 U.S.C. 112(b) rejections as aforementioned.
In regards to claim 14, Fujii discloses the cutting insert according to claim 1, the second embodiment of Fujii also discloses that the first projection (one of element 23A of Fig 8) 

    PNG
    media_image8.png
    678
    637
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    348
    653
    media_image9.png
    Greyscale

However, Fujii fails to disclose that the surface (C1 as shown above) is flat. 
However, Ikenaga teaches that it is well known in the art of grooving inserts, to have a cutting insert (Figure 4), with flat chip breaking surfaces (10(a) Ikenaga). It is well known in the art of grooving that the shape of these surfaces will depend on the desired chip flow characteristics (see paragraphs [0047] - [0049]).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Fujii’s surface (both instances of surface C1) be flat as taught by Ikenaga in order to improve chip squeezing and chip flow control.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0147219-A1 discloses separate rake faces (1st - 3rd regions) with the correct rake angle relations (theta 1-3), and two projections with the correct front geometry (theta 4 and 5).
US 8,770,895-B2 discloses separate rake faces (1st - 3rd regions) with the correct rake angle relations (theta 1-3), and two projections with the correct front geometry (theta 4 and 5).
US 4,973,204-A discloses separate rake faces (1st - 3rd regions) with the correct rake angle relations (theta 1-3), the correct shape of the center rake face (3rd region) and two projections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEEGAN R SULLIVAN whose telephone number is (571)272-1931. The examiner can normally be reached on Monday through Friday 7:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/K.R.S./Examiner, Art Unit 4171                                                                                                                                                                                                       
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722